qo

Case 4:19-cr-00208-GKF GE

FOR THE NORTHERN DISTRICT OF OKLAHOMA’ ©. DS

UNITED STATES OF AMERICA,
Plaintiff,
v.

AFEEZ OLAJIDE ADEBARA,
a/k/a “Ade Ade,”

a/k/a “Sam Ade,”

a/k/a “Ben Obi,”

a/k/a “Sam Ola,”

a/k/a “Alan Altman,”

a/k/a “Dede Kwame,”
OLUWASEUN JOHN OGUNDELE,
a/k/a “Victor Moses,”

a/k/a “Mark Sobon,”

a/k/a “Theodore Segun Davies,”
a/k/a “Isaac Samuel,”

a/k/a “John Olu,”

JOSHUA NNANDOM DITEP,
a/k/a “Edward Mark,”

a/k/a “Phillip Lucas,”

a/k/a “Sammy Tickar,”

PAUL USORO,

a/k/a “Daniel Lawson,”
CHIBUZO GODWIN OBIEFUNA, JR.,
a/k/a “Chibby Obiefuna,”

a/k/a “Evan Carson,”

JAMIU IBUKUN ADEDEJI,
TOBILOBA KEHINDE,

a/k/a “Tobi Kehinde,”

a/k/a “Jeff Atto,”

a/k/a “Ari Lawson,”

FNU LNU 41,

a/k/a “Smith Williams,”

FNU LNU 22,

a/k/a “Musa Nelson Bello,”
FNU LNU #3,

a/k/a “Michael Wilson Bryan,”

Defendants.

WY [Solr ML

IN THE UNITED STATES DISTRICT COURT Mark C. McC

la i i ae ae ae a a a ae ae ae ae a ae a a a a ae a a ae a ee ee ee ae

D/OK on 10/10/19 Page 1 of 21
- TT rm YF
CiLeaD

 

ocr 4 1 0 2019

Hiern

Case No.

19 CR 208 ( GkP

FILED UNDER SEAL

 

INDICTMENT

[18 U.S.C. § 1956(h): Conspiracy to
Commit Money Laundering;
Forfeiture Allegation: 18 U.S.C. §
982(a)(1) and 28 U.S.C. § 2461(c) —
Money Laundering Forfeiture]
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 2 of 21

THE GRAND JURY CHARGES:
INTRODUCTION

At all times material to this Indictment:

The Defendants

1. AFEEZ OLAJIDE ADEBARA, a/k/a “Ade Ade,” a/k/a “Sam Ade,” a/k/a
“Ben Obi,” a/k/a “Sam Ola,” a/k/a “Alan Altman,” a/k/a “Dede Kwame,” (““ADEBARA”),

‘was a citizen of the United States. ADEBARA maintained addresses at Crail Drive,
Buckingham Drive, and Cord Circle, in Norman, Oklahoma. ADEBARA was the sole
proprietor of a business, TBA Stores, which purported to be a retailer of clothes and shoes.

2. OLUWASEUN JOHN OGUNDELE, a/k/a “Victor Moses,” a/k/a “Mark
Sobon,” a/k/a “Theodore Segun Davies,” a/k/a “Isaac Samuel,” a/k/a “John Olu,”
(“OGUNDELE”), was a citizen of the United States. OGUNDELE maintained addresses .
on Crail Drive in Norman, Oklahoma and on East 52nd Street in Brooklyn, New York.

3. JOSHUA NNANDOM DITEP, a/k/a “Edward Mark,” a/k/a “Phillip
Lucas,” a/k/a “Sammy Tickar,” (“DITEP”), was a citizen of Nigeria and a lawful
permanent resident of the United States. DITEP maintained addresses on 13th Place and
Beaumont Square in Norman, Oklahoma.

4. PAUL USORO, a/k/a “Daniel Lawson,” (“USORO”), was a citizen of
Nigeria and a lawful permanent resident of the United States. USORO maintained an

address on 13th Place in Norman, Oklahoma.
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 3 of 21

5. CHIBUZO GODWIN OBIEFUNA, JR., a/k/a “Chibby Obiefuna,” a/k/a
“Evan Carson,” (“OBIEFUNA”), was a citizen of the United States. OBIEFUNA
maintained addresses on Brandywine Lane and 13th Place in Norman, Oklahoma, and on
Lime Avenue in Long Beach, California.

6. JAMIU IBUKUN ADEDEJI, (S‘ADEDEJI”), was a citizen of Nigeria.
ADEDEJI maintained an address on Oak Tree Avenue in Norman, Oklahoma.

7. TOBILOBA KEHINDE, a/k/a “Tobi Kehinde,” a/k/a “Jeff Atto,” a/k/a “Ari
Lawson,” (“KEHINDE”), was a citizen of Nigeria and legal permanent resident of the
United States. KEHINDE maintained addresses on Ringwood Street and Oak Tree
Avenue in Norman, Oklahoma.

8. FNU LNU 41, a/k/a “Smith Williams,” (“FNU LNU #1”), maintained an
address on Dumont Avenue in Brooklyn, New York. |

9. FNU LNU #2, a/k/a “Musa Nelson Bello,” (““FNU LNU #2”), maintained
an address on Empanda Drive in Dallas, Texas.

10. FNU LNU #3, a/k/a “Michael Wilson Bryan,” (““FNU LNU #3”),
maintained an address on Royal Lane in Dallas, Texas.

THE MONEY LAUNDERING CONSPIRACY AND ITS OBJECTS

11. From sometime in or about 2017 and continuing through the date of this
Indictment, more exact dates being unknown to the Grand Jury, in the Northern District of
Oklahoma, and elsewhere, the defendants, AFEEZ OLAJIDE ADEBARA,
OLUWASEUN JOHN OGUNDELE, JOSHUA NNANDOM DITEP, PAUL USORO,

3
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 4 of 21

CHIBUZO GODWIN OBIEFUNA, JR., JAMIU IBUKUN ADEDEJI, TOBILOBA
KEHINDE, FNU LNU #1, FNU LNU #2, and FNU LNU #3, (collectively known
hereinafter as, “the co-conspirators”) knowingly combined, conspired, confederated, and
agreed, with each other, and with others known and unknown to the Grand Jury, to:

a. knowingly conduct and attempt to conduct financial transactions
affecting interstate and foreign commerce, which involved the proceeds
of a specified unlawful activity, that is, mail fraud and wire fraud,
knowing that the transactions were designed in whole or in part to conceal
or disguise the nature, location, source, ownership, and control of the
proceeds of a specified unlawful activity, and that while conducting and
attempting to conduct such financial transactions, knew that the property
involved in the financial transactions represented the proceeds of some
form of unlawful activity, in violation of Title 18, United States Code,
Section 1956(a)(1)(B)(i); and

b. knowingly engage and attempt to engage in monetary transactions by,
through, and to a financial institution, affecting interstate and foreign
commerce, in criminal derived property of a value greater than $10,000,
such property having been derived from a specified unlawful activity, that
is, mail fraud and wire fraud, in violation of Title 18, United States Code,
Section 1957.

THE PURPOSES OF THE CONSPIRACY
The purposes of the conspiracy were for the co-conspirators to:

a. enrich themselves by fraudulently obtaining, and causing to be
fraudulently obtained, monies from victims in the Northern District of
Oklahoma and elsewhere through the use of “romance scams” via the
internet;

b. conceal and obscure the source of the fraudulently obtained proceeds they
received from participation in the “romance scams” by moving the

proceeds between and among multiple bank accounts; and

c. conceal the conspiracy from others.
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 5 of 21

MANNER AND MEANS OF THE CONSPIRACY

The manner and means by which the co-conspirators sought to accomplish and did
accomplish the purposes and objects of the conspiracy included the following:

12. The co-conspirators would and did use online dating websites and social
media platforms to defraud victims.

13. The co-conspirators would and did target victims on websites such as
Match.com.

14. The co-conspirators would and did establish purported relationships with
victims by misrepresenting their identities and offering false promises.

15. The co-conspirators would and did fraudulently induce victims to send
money and property to the co-conspirators.

16. The co-conspirators would and did conceal money and property by
depositing them into accounts associated with the co-conspirators.

17. The co-conspirators would and did create online dating profiles using fake
names, locations, images, and personas.

18. The co-conspirators would and did claim to be residents of the United States
who were working abroad.

19. The co-conspirators would and did build rapport with “romance scam”
victims using a variety of means and facilities of interstate communication, including but

not limited to email, text message, WhatsApp, and Google Hangouts.
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 6 of 21

20. Theco-conspirators would and did fraudulently represent to “romance scam”
victims that they had encountered a financial crisis for which they needed money, funds,
and property from victims.

21. The co-conspirators would and did fraudulently induce “romance scam”
victims to conduct and otherwise facilitate financial transactions and shipments on behalf
of and for the benefit of the co-conspirators.

22. The co-conspirators would and did fraudulently represent to “romance scam”
victims that they needed money to complete their work.

23. The co-conspirators would and did fraudulently represent to victims that they
needed money in order to facilitate their return to the United States.

24. The co-conspirators would and did fraudulently promise to repay the
“romance scam” victims.

25. Early in the “romance scam” the co-conspirators would and did make
requests that the victims purchase and send small items such as an iTunes gift cards and
cellphones.

26. Later in the “romance scam” the co-conspirators would and did make
requests for large sums of money, including requests in excess of tens of thousands of
dollars.

27. The co-conspirators would and did direct “romance scam” victims to send

money and property to specific accounts and addresses in the United States.
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 7 of 21

28. The co-conspirators would and did instruct victims to send funds by
electronic funds or wire transfer.

29. The co-conspirators would and did instruct victims to send cash and money
orders through the U.S. mail and other commercial carrier, for example, FedEx.

30. The co-conspirators would and did receive packages, money, and other
property from victims.

31. The co-conspirators would and did make cash deposits into bank accounts
controlled by and associated with the co-conspirators.

32. | The co-conspirators would and did disseminate the fraudulently obtained
funds to other members of the conspiracy to conceal the true nature of their fraudulently
obtained funds.

33. | The co-conspirators would and did obtain and use fraudulent passports and
other identity documents to open bank accounts in fake names.

34. The co-conspirators would and did provide false information to banks in
order to use and maintain their bank accounts.

35. | The co-conspirators would and did use the same residential address to open
and maintain many of the bank accounts.

36. The co-conspirators would and did conceal their identities from the victims
by directing the victims to send money to the bank accounts associated with their fake

names.
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 8 of 21

37. The co-conspirators would and did convert the fraudulently obtained
proceeds to their personal use.

38. The co-conspirators would and did use the fraudulently obtained proceeds to
purchase vehicles for their personal use, including but not limited to luxury vehicles.

39. The co-conspirators would and did use the fraudulently obtained proceeds to
purchase and export salvaged vehicles and car parts overseas, usually to Nigeria.

ACTS IN FURTHERANCE OF THE CONSPIRACY

In furtherance of the conspiracy and to achieve its purposes, the co-conspirators
committed the following overt acts, among others, in the Northern District of Oklahoma
and elsewhere:

The Co-Conspirators Opened and Maintained Bank Accounts
Using False Identity Documents

40. In order to receive funds from victims of the conspiracy, the co-conspirators
established bank accounts using fraudulent identity documents. Proceeds from the scheme
were deposited into these accounts throughout the conspiracy and funneled to other
members of the conspiracy. The co-conspirators sent and received the fraudulent identity
documents and supporting documentation via email, mail, and/or commercial carrier as set
forth below:

a. On or about March 17, 2017, ADEBARA sent an email to an account
used by TBA Stores, with the subject line “pix” and attaching a passport

photo of OBIEFUNA. The attachment was titled “Chibs. JPG.”
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 9 of 21

b. On or about April 4, 2017, ADEBARA sent an email to an account used

by TBA Stores, with the subject line “Other” and attaching a passport
photo of KEHINDE. The attachment was titled “TK.jpg.” The email
included identifiers for the alias “Jeff Atto,” to include date of birth,
telephone number, and KEHINDE’s Oak Tree Avenue address.

On or about April 8, 2017, KEHINDE received a package at the Oak
Tree Avenue address from an individual in Lagos, Nigeria. The package
contained a fraudulent passport with KEHINDE’s photo using the alias
“Jeff Atto.” The photo used in the passport is the same one that was sent
via email by ADEBARA on or about April 4, 2017.

On or about May 2, 2018, OBIEFUNA sent an email to ADEBARA,
attaching multiple passport-style photos of OBIEFUNA. ADEBARA
forwarded the email to an account associated with TBA Stores with the

subject line “Important.”

41. On or about the dates identified below, the co-conspirators established the

following accounts:

 

 

 

 

 

 

 

 

 

 

| . ACCOUNT NAME ON |
HEREINAFTER - DATE BANK | ‘NSuapee |. FRAUDULENT DEFENDANT
_ NUMBER | passport, IFUSED |
DITEP Chase |. September 2, | Chase
Account | 2015 Bank | *°!72 None DITEP
ADEBARA February 2, | Bank of Dede Kwame
BOA Account 2017 | America | _*?>/4 (alias) ADEBARA
ADEBARA February 2, Chase Dede Kwame
Chase Account | __2017 Bank | ™°0 (alias) ADEBARA

 

 
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 10 of 21

 

ADEBARA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aves July 20, 2017 | west x6484 None ADEBARA
ccoun :

PSORO Chase July 28, 2017 eae x8862 eal) USORO
TSOROBOK | Aaa? Bao ag | PARLE | sono
“Ant ~ sn L, aves x6659 None ADEBARA
Dmnr OK | ORE [Pale as | FREE Tome
DETER Cee [Osi 7 | GT amuy [BRM | yeu
OBTERUNA January 18: wease x2116 | Evan Carson (alias) | OBIEFUNA
QeUNDRLE | Ma | Chee | aos | Yeu | commen
DEE cee [Fagen [ cher [ois | Sem TS | ome
CREHINDE one ee x9826 | Ari Lawson (alias) | KEHINDE

 

The Co-Conspirators Solicited Potential Victims on Dating Websites

Victim 1

42. Victim 1 was a resident of Seminole, Florida. In or around May 2017, Victim

1 began a romantic relationship with an individual using the name “Robert Wilson” on

Match.com. Victim 1 and “Wilson” communicated by email and text message. “Wilson”

represented to Victim | that he lived in Jackson, Mississippi and Cape Coral, Florida and

10

 
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 11 of 21

worked as a civil engineer. IP tracing revealed that whoever purported to be “Wilson” was
in fact an individual located in Nigeria.
43. In or around July 2017, “Wilson” informed Victim 1 that he was traveling to
Hong Kong to complete a project and that he wanted to continue to communicate while he
was overseas. Shortly thereafter, “Wilson” requested Victim 1’s assistance funding the
project. Beginning in or around July 2017 through in or around March 2018, “Wilson”
directed Victim 1 to send money to numerous individuals who would forward the money
to “Wilson” in Hong Kong. After Victim 1 sent the money as directed, they were diverted
to accounts controlled by the co-conspirators.
44. At “Wilson’s” direction, Victim 1 sent a total of $201,740 via bank wire
transfer to numerous individuals, to include:
e. On or about November 29, 2017, a wire transfer in the amount of
approximately $20,000 from Victim 1’s bank account in Florida to the
USORO Chase Account. The same day as Victim 1’s transfer there was
an ATM cash withdrawal of $3000, and multiple ATM cash withdrawals
on the proceeding days totaling $16,500 from that account.
‘f. On or about December 1, 2017, a wire transfer in the amount of
approximately $20,000 from Victim L's bank account in Florida to the
DITEP Chase Account. The same day as Victim 1’s transfer there was
an ATM cash withdrawal of $3000, and, on December 4, 2017, there were
four ATM cash withdrawals totaling $13,500 from that account.

il
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 12 of 21

g. On or about March 27, 2018, a wire transfer in the amount of
approximately $20,000 from Victim 1’s bank account in Florida to the
OGUNDELE Chase Account. In the two days following the wire
transfer, there were multiple ATM cash withdrawals totaling $21,500
from that account.
Victim 2
45. Victim 2 was a resident of Centerville, Ohio. Beginning in or around May
2017, Victim 2 began a romantic relationship with an individual using the name “Carlos
Hoods” on the online dating site Match.com. Victim 2 and “Hoods” communicated by
email and Google Hangouts. “Hoods” represented to Victim 2 that he was an engineer and
lived in Ohio. IP tracing revealed that the individual purporting to be “Hoods” was an
individual located in Nigeria.
46. In or around June 2017, “Hoods” informed Victim 2 that he was traveling to
Oman to assist in the reconstruction of an oil refinery and asked her to send him iTunes
gift cards. Victim 2 complied and electronically transmitted iTunes gift cards to several
individuals at “Hoods’” direction.
47. Shortly thereafter, “Hoods” asked Victim 2 for funds to complete the oil
refinery and to help “Hoods” leave Oman. “Hoods” directed Victim 2 to send
approximately $760,000 to a number of different individuals who would forward the

money to “Hoods,” to include OGUNDELE, who was using the alias “John Olu.”

12
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 13 of 21

48. Between on or about June 24, 2017, and on or about June 27, 2017, Victim
2 sent approximately $196,500 via mail to OGUNDELE under the “John Olu” alias in
Norman, Oklahoma. These funds were funneled to members of the conspiracy.

Victim 3

49... Victim 3 was a resident of Pryor, Oklahoma, within the Northern District of
Oklahoma. Beginning in or around February 2018, Victim 3 began a romantic relationship
with an individual using the name “Carlos Miguel Hood” on Match.com. Victim 3 and
“Hood” communicated by email and text message. “Hood” represented to Victim 3 that
he was originally from Tulsa, Oklahoma and worked as an environmental engineer. IP
tracing revealed that the individual purporting to be “Hood” in the email correspondence
was located in Nigeria.

50. In or around March 2018, “Hood” informed Victim 3 that he needed to travel
to Muscat, Oman to work on an emergency project and requested that Victim 3 send him
iTunes gift cards so that he could purchase supplies for the project. Victim 3 agreed and
sent “Hood” $400 worth of iTunes gift cards electronically.

51. On or about March 18, 2018, “Hood” informed Victim 3 that he wanted to
continue to communicate and develop their relationship while he was overseas. “Hood”
asked Victim 3 to purchase an internationally unlocked Samsung S9 phone and send it to
an address in Pennsylvania. Victim 3 agreed and, while in the Northern District of
Oklahoma, purchased an unlocked Samsung S9 phone and sent it, via FedEx, to an
individual located in Foleroft, Pennsylvania.

13
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 14 of 21

52. On or about March 20, 2018, “Hood” sent a bouquet of flowers to Victim 3
at her residence. Shortly thereafter, “Hood” asked Victim 3 for assistance paying for hotel
and security fees in Oman. “Hood” directed her to send funds to an individual named
“John Olu” on East 52nd Street, Brooklyn, New York. This address was a residence of
OGUNDELE, who used the alias “John Olu.” On or about April 2, 2018, Victim 3 sent
approximately $20,000 cash via the U.S. Postal Service from within the Northern District
of Oklahoma to “John Olu” in Brooklyn, New York, who was, in fact, OGUNDELE.

53. On or about April 4, 2018, “Hood” informed Victim 3 that he received the
money but needed an additional $40,800 for security for his equipment. Victim 3 agreed
to assist “Hood,” who directed Victim 3 to send funds to “John Olu” (in fact OGUNDELE)
at the East 52nd Street address in Brooklyn, New York. On or about April 5, 2018, Victim
3 sent approximately $41,000 cash via the U.S. Postal Service from within the Northern
District of Oklahoma to OGUNDELE.

54. Next, “Hood” informed Victim 3 that he needed funds for expenses related
to the Oman project and directed Victim 3 to send funds to “Victor Moses,” one of
OGUNDELE’s aliases, at the East 52nd Street address. On or about April 17, 2018,
Victim 3 sent three cashier’s checks, each in the amount of approximately $50,000, to
“Victor Moses”—in fact, OGUNDELE—at the East 52nd Street address. On or about
April 18, 2019, two checks totaling approximately $100,000 were deposited into the

OGUNDELE Chase Account. The following day, there was an ATM cash withdrawal of

14
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 15 of 21

$30,000 and counter withdrawals totaling approximately $63,000 over the next ten days
from the account.

55. Shortly thereafter, “Hood” requested an additional $40,000 and assured
Victim 3 that the project should net more than one million dollars. On or about April 26,
2018, Victim 3 sent approximately $40,000 via wire transfer to an account that had been
opened using a fake passport at Chase Bank in the name of Michael Bryan, who was in fact
FNU LNU #3 (hereinafter, the “FNU LNU #3 Chase Account”).

56. On or about May 4, 2018, “Hood” acknowledged that he received the funds
sent by Victim 3 but was having difficulty receiving the cash from one of the cashier’s
checks sent by Victim 3. “Hood” also requested an additional $54,000 for the project. At
“Hood’s” direction, Victim 3 sent-approximately $26,000 via wire transfer to the FNU
LNU #3 Chase Account, and approximately $26,000 to an account that had been opened
using a fake passport held at Chase Bank in the name of Musa Bello of Dallas, Texas, who
was in fact FNU LNU #2.

57. In or around May 2018, “Hood” reported that progress had been made on his
project and that funds would soon be deposited in Victim 3’s account. “Hood” asked
Victim 3 for an additional $86,000, dispersed in two cashier’s checks, to be mailed to an
address on Forest Lane in Dallas, Texas. On or about May 15, 2018, Victim 3 mailed the
cashier’s checks via FedEx: one check in the amount of approximately $42,000 payable to

| Musa Bello (FNU LNU #2), and the other, in the amount of approximately $44,000,
payable to Michael Bryan (FNU LNU #3).

15
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 16 of 21

58. In or about late May 2018, “Hood” informed Victim 3 that he needed an
additional $132,000 for the project. “Hood” directed Victim 3 to send $40,000 to Ade Ade
on Buckingham Drive in Norman, Oklahoma. The Buckingham Drive address is a
residence associated with ADEBARA and “Ade Ade” is an alias used by ADEBARA. On
or about May 25, 2018, Victim 3 sent approximately $40,000 in cash via the U.S. Postal
Service to “Ade Ade”—who was, in fact, ADEBARA—at the Buckingham Drive address.

59. In or around June 2018, “Hood” again asked Victim 3 for financial
assistance. “Hood” informed Victim 3 that he needed an additional $28,000 by June 13,
2018 to complete the project so he could return to the United States. “Hood” directed
Victim 3 to send the money to Ade Ade in Norman, Oklahoma. On or about June 13, 2018,
Victim 3 sent an additional $28,000 to ADEBARA, using the “Ade Ade” alias, at the
Buckingham Drive address.

60. Victim 3 sent a total of approximately $546,000 in cash and goods to various
individuals at “Hood’s” direction.

The Co-conspirators Transferred and Used the
Fraudulently Obtained Proceeds

61. Onor about November 21, 2017, DITEP purchased a 2015 Mercedes Benz
C300 vehicle for approximately $17,375 from Autos of Dallas in Plano, Texas with funds
from the DITEP Chase Checking Account.

62. Using the alias “Dede Kwame,” ADEBARA issued the following cashier’s

checks from the ADEBARA Chase Account to other members of the conspiracy:

16
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 17 of 21

a. acashier’s check in the amount of approximately $7545 to DITEP, who
was using the “Edward Mark” alias on or about October 20, 2017; and a
cashier’s check in the amount of approximately $8250.50 to DITEP,
who was using the “Edward Mark; ” alias on or about October 24, 2017;

b. acashier’s checks in the amount of approximately $1000 to OBIEFUNA,
who was using the “Evan Carlson” alias on or about October 20, 2017;
and

c. acashier’s check in the amount of approximately $6525.50 to USORO,
who was using the “Daniel Lawson” alias on or about October 21, 2017.
On or about October 23, 2017, USORO deposited the cashier’s check
into the USORO Chase Account.

63. On or about October 25, 2017, ADEBARA deposited approximately $4100 |
in cash into the ADEBARA Arvest Account. On or about October 30, 2017, ADEBARA
caused the wire transfer of approximately $25,045 from ADEBARA Arvest Account to
Mercedes-Benz of Albuquerque.

64. Onor about October 31, 2017, ADEBARA made two deposits in the amount
of approximately $10,000 into the ADEBARA Arvest Account. Later, on or about March
2, 2018, ADEBARA caused the wire transfer of approximately $7000 from the
ADEBARA Arvest Account #1 to IAA — Buyer Wires in New York. IAA is an acronym

for Insurance Auto Auctions.

17
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 18 of 21

65. On or about October 23, 2017, ADEBARA deposited approximately
$25,000 in cash into the TBA Stores Arvest Account. That same day, ADEBARA caused
the wire transfer of approximately $23,787 from the TBA Stores Arvest Account to Off
Lease Only, Inc. with the “Reference Paul USORO Mercedes Benz C-300.”

66. Onor about April 24, 2018, OGUNDELE, using the “Victor Moses” alias,
caused the issuance of a cashier’s check in the amount of $25,000 payable to Copart and
drawn on the OGUNDELE Chase Account. Copart is a vehicle auction house which sells
salvaged vehicles and auto parts.

67. Onorabout October 18, 2018, a UPS truck delivered a parcel to the residence
located on Cord Circle in Norman, Oklahoma.

68. Onorabout October 18, 2018, ADEBARA, KEHINDE, and ADEDEJI met
at the residence located on Cord Circle in Norman, Oklahoma.

69. Onorabout October 18, 2018, ADEBARA and ADEDEJI together departed
the residence located on Cord Circle and traveled to and entered an Arvest Bank in Norman,
Oklahoma.

70. On or about October 18, 2018, ADEBARA and ADEDEJI departed the
Arvest Bank in Norman, Oklahoma, and traveled together to Insurance Auto Auction in
Oklahoma City, Oklahoma.

71. On or about October 18, 2018, ADEBARA and ADEDEJI conducted a

transaction at Insurance Auto Auction in Oklahoma City, Oklahoma.

18
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 19 of 21

72. On or about December 12, 2018, while ADEBARA was out of the country,
ADEDEJI drove to the residence at Cord Circle and retrieved parcels from a UPS driver.
Afterward, ADEDEJI then traveled to an Arvest Bank and purchased money orders at
different Wal-Mart stores. That day, ADEDJI also visited a Chase Bank and Insurance
Auto Auction.

All in violation of Title 18, United States Code, Section 1956(h).

19
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 20 of 21

FORFEITURE ALLEGATION
[18 U.S.C. § 982(a)(1) and 28 U.S.C. § 2461(c)]

For the purpose of alleging forfeiture to the United States pursuant to Title 18,
United States Code, Section 982(a)(1) and Title 28, United States Code, Section 2461(c),
the United States hereby realleges and incorporates the factual allegations contained in
paragraphs 1 through 72.

Upon conviction of any of the offenses alleged in this Indictment, the defendants,
AFEEZ OLAJIDE ADEBARA, also known as “Ade Ade,” a/k/a “Sam Ade,” a/k/a “Ben
Obi,” a/k/a “Sam Ola,”a/k/a “Alan Altman,” a/k/a “Dede Kwame,” OLUWASEUM
JOHN OGUNDELE, a/k/a “Victor Moses,” a/k/a “Mark Sobon,” a/k/a “Theodore Segun
Davies,” a/k/a “John Olu,” JOSHUA NNANDOM DITEP, a/k/a “Edward Mark,” a/k/a
“Phillip Lucas,” a/k/a “Sammy Tickar,” PAUL USORO, a/k/a “Daniel Lawson,”
CHIBUZO GODWIN OBIEFUNA, JR., a/k/a “Chibby Obiefuna,” a/k/a “Evan Carson,”
JAMIU IBUKUN ADEDEJI, TOBILOBA KEHINDE, a/k/a “Tobi Kehinde,” a/k/a
“Jeff Atto,” a/k/a “Ari Lawson,” FNU LNU #41, a/k/a “Smith Williams,” FNU LNU #2, |
a/k/a “Musa Nelson Bello,” and FNU LNU #3, a/k/a “Michael Wilson Bryan,” shall forfeit
to the United States any and all property, real or personal, involved in such offense, or any
property traceable to such property, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c). The property to

be forfeited shall include, but is not limited to, the following:

20
Case 4:19-cr-00208-GKF Document 2 Filed in USDC ND/OK on 10/10/19 Page 21 of 21

4

VEHICLES

1. A 2015 Mercedes C300, VIN 55SWF4KBO0FU037301, Oklahoma registration
# DTA857;

2. A 2015 Mercedes C300, VIN 55SWF4KBO0FU037721, Oklahoma registration
# FPT630;

Pursuant to Title 21, Unites States Code, Section 853(p), as adopted by Title 28,
United States Code, Section 2461(c), the defendants shall forfeit substitute property, up to
the value of the property described above if, by any act or omission of the defendants, the
property described above, or any portion thereof, cannot be located upon the exercise of
due diligence; has been transferred or sold to, or deposited with, a third party; has been
placed beyond the jurisdiction of the court; has been substantially diminished in value; or
has been commingled with other property which cannot be divided without difficulty.

All pursuant to Title 18, United States Code, Section 982(a)(1) and Title 28, United
States Code, Section 2461(c).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

ROBERT ZINK
CHIEF, FRAUD SECTION
U.S. DEPARTMENT OF JUSTICE

(bo Nee — /s/ Grand Jury Foreperson

CHRISTOPHER J. NASSAR Grand Jury Foreperson
Assistant United States Attorney

TRACEE PLOWELL, Assistant Chief
MICHELLE PASCUCCI, Trial Attorney

21
